NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10187

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00168-GMN

 v.
                                                MEMORANDUM*
DERRICK VINCENT,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Derrick Vincent appeals from the district court’s judgment and challenges

the 46-month sentence imposed following his guilty-plea conviction for being a

felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). In supplemental briefs filed after this court decided United States v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Edling, 895 F.3d 1153 (9th Cir. 2018), the parties agree that Edling requires that

Vincent be resentenced. We concur. See id. at 1158 (holding that a robbery

conviction under Nevada Revised Statues § 200.380 is not a crime of violence).

We vacate the district court’s judgment and remand for resentencing without the

crime of violence enhancement to Vincent’s base offense level.

      In light of this disposition, we do not reach Vincent’s argument that his

sentence is substantively unreasonable.

      VACATED and REMANDED for resentencing.




                                          2                                   17-10187